Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 21-BG-424

                       IN RE TRICIA S. BOUTROS, RESPONDENT.

                           A Suspended Member of the Bar
                     of the District of Columbia Court of Appeals
                            (Bar Registration No. 980803)

                           On Report and Recommendation
                     of the Board on Professional Responsibility

                                    (DDN 116-20)

                            (Decided December 2, 2021)

      Before: GLICKMAN and DEAHL, Associate Judges, and FISHER, Senior Judge.

      PER CURIAM: The Board on Professional Responsibility recommends that

Tricia S. Boutros be disbarred from the practice of law after pleading guilty to one

count of bank fraud in violation of 18 U.S.C. § 1344(1) and 1344(2). This court has

previously concluded that a violation of 18 U.S.C. § 1344(1) is a crime of moral

turpitude per se.1 Respondent has not filed any exception to the Board’s Report and

Recommendation. Although Respondent failed to mail a copy of her D.C. Bar R.



      1
          See, e.g. In re Kelly, 816 A.2d 52 (D.C. 2003).
                                          2


XI, § 14(g) affidavit to the court, she did file a compliant affidavit with the Board

on Professional Responsibility on September 17, 2021, and for purposes of

reinstatement we consider the affidavit filed on that date.


      Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”). Because no exceptions have been filed and the conviction

is a crime of moral turpitude per se for which disbarment is required by D.C. Code

§ 11-2503(a), we accept the recommendation that respondent be disbarred.


      Accordingly, it is


      ORDERED that respondent Tricia S. Boutros is hereby disbarred from the

practice of law in this jurisdiction, nunc pro tunc to September 17, 2021.